Earl Warren: Mr. Elman, you may proceed.
Philip Elman: Mr. Chief Justice, if the Court please. While I should like to devote the rest of time to the decree, I feel I should say just a few words on the relevant marketpoint in view of the importance which appellants attached to that. There again, there is no disagreement as to the legal standard. Both sides accepted the standard of law that was expressed in the du Pont cellophane case. The complaint in this case alleged that the heart of trade or commerce which was involved here was the promotion of world's championship boxing contests. The District Court found on the facts that there was a special, unique and distinct market as to championship contest that ultimate findings. In fact is supported by numerous supporting findings as to the greater commercial appeal of championship fights for spectators. There's a finding that championship fights generated three times the television, motion picture and radio revenue and five times the box office revenue. During the four-year period of the conspiracy, there were some 44,000 fights throughout the country. Only 44 of those, one-tenth of 1% were championship fights and yet that small fraction produced one-third of the total gross revenue of all boxing. The -- there was testimony by television sponsors and their advertising agency executives. There's testimony by the former chairman of the National Boxing Association, Mr. Abe Greene, that a championship fight, a fight is -- is entirely different from the ordinary fight where two men are fighting each other and when a champ -- when the championship for the world is involved, when the winner of the fight is officially proclaimed by a government agency that he is the champion of the world and can defeat any man his size and weight in the whole world, somehow that invests the contest with a quality that the Court can take judicial notice of. It's -- the same phenomenon occurs every year, the first week in October when the World Series in baseball was played. People who aren't interested in baseball during the season, for some reason become excited about the World Series because a championship is involved, and that has tremendous commercial implications. The television sponsors, well, one of them the Pabst Brewing Company paid $200,000 for the right to televise the Joe Louis-Ezzard Charles fight. It paid the motion -- for the motion picture rights $100,000 for championship fight. There was no market at all for the motion picture rights for the non-championship fights. Now, you have all these findings as to the nature of the business. You have findings as to the vast differences, the amount of money that was produced. And perhaps, more significant than anything else, the defendants themselves recognized that distinction because they concentrated their activities in the championship field. As to the -- as to the aspects of the conspiracy, of course, they're engaged in the promotion of non-championship fights, but the arrangements between themselves, the -- the agreement to split the profits between the Illinois and the New York group was at -- were only at the championship fights. The -- these exclusive contracts which they entered into with contenders were not -- were not applicable in case the -- the contender lost. They -- they were concerned only about his winning. They wanted to make sure that he became the champion then they'd have the exclusive promotional rights. And similarly, the territorial allocation as to where the fights would be -- would be held, that applied only to championship fights. Now, on the basis of all that, we -- we find it very difficult to see any basis on which the finding of fact, and it's a factual question, can be set aside as clearly erroneous. And I shall therefore pass on immediately to the -- to the relief. Now, the District Court had, as I say, in March of 1956, entered his findings of fact as to the violations of law, the restraints of trade, the monopoly and the monopolistic power that exclude competitors which the defendants enjoy. Proposed -- proposed forms of final judgment were submitted by the parties in April of 1957. The Government and the defendants submitted their -- their proposals, the defendants requested a hearing. And I -- I misspoke myself before the lunch recess, I -- I said there were 9000 pages, that was a slip of the tongue, it was 900 pages. The hearings covered a period of nine trial days and the purpose of the hearings, which the Court expressly stated and I think I should refer to -- to that in view of General Royall's observation that -- that the District Judge disregarded the existing conditions. If Your Honors will look at pages 769 and 774 of the record, you will find Judge Ryan saying why he was having these hearings on the relief that he wanted to go into all the existing conditions. He wanted to know what the defendants and the Government had to say as to the fairness and the reasonableness and the feasibility of the proposals for -- for the relief. Now, as I mentioned earlier, the practice he followed was not of reserving judgment until the last day. He expressed his mind openly as he went along and he changed his mind as he went along in the light of -- of his preoccupation with the case and his being immersed in -- in the record. And what finally emerged, as I also said, was a judgment which was not proposed in toto by either side. It was a composite. Parts came from the Government, parts came from the defendant, part defendants and part -- one significant part, the compulsory leasing part initiated with the judge was adopted by the defense and that's in -- in the decree. Let me refer to the opinion which he delivered from the bench on June 24th, 1957, which is in the record, starting at page 891 in Volume 2 in which he explains why the relief that he grants is necessary and -- and proper in view of the findings and the evidence that he had -- had presented to him. He states, at the bottom of page 891, that the conspiracy which he found to be existing was made effective by the concert of action of the defendants. The combination was the source of the monopolistic power which they had acquired and exercised. He said, at page 891, what he had earlier said through -- in the course of the hearings that there must be a dissolution of that combination in order to reestablish the competitive conditions which existed in 1949 before the combination was established and to permit the entry of others into the market. That was the core of the case as it appeared to Judge Ryan. It was the fact that Norris and Wirtz who had been in Chicago would, as a practical matter, have been outside of the -- of the Garden boxing picture in 1949, who had held only 10% of the stock in the Garden and who had not exercised any control or participating in its management, who had been directors or officers in Norris and Wirtz by reason of this combination had become directors of the Garden. Norris became the president of the - of the Madison Square Garden Corporation. They increased their stockholdings from 50,000 shares prior to 1949 to well over 200,000 shares in 1955, a 38% stock interest. There was no question that Norris and Wirtz, during the period of this conspiracy, had acquired control of the -- of the Garden Corporation. That they were now directors of the corporation. And Norris, as I say, was -- had become the leading spirit in -- in the group. And what had seemed to Judge Ryan to be absolutely essential was to get Norris and Wirtz out of the Garden picture to try to get the situation if it could possibly be done back to where it'd been in 1949. He also wanted -- he wanted the decree to encourage others to come into the picture, other independents to undertake, to compete, if they could with -- with the Garden and with Norris and Wirtz. He rejected the suggestion which came almost on the eve of the decree that the Garden give up championship, give up boxing entirely because from the judge's point of view that would have eliminated the most important potential independent promoter of boxing. There was the Garden, the big -- the big factor in the boxing picture. And to remove it from -- from boxing would leave Norris and Wirtz still in -- still in the -- in the scene and the Garden would be out. And -- and from Judge Ryan's point of view, he wanted to keep the Garden in the business, not exclude it from the business, but he wanted to have the Garden remain in -- in boxing free from the control which Norris and Wirtz had acquired during the period of this conspiracy. And that's the main thing in this case. And he -- and I could give Your Honors record references to the places throughout the hearings on the relief where Judge Ryan says again and again, “What I'm trying to do is to get Norris and Wirtz back to Chicago, get the situation back to where it was in 1949, break up this combination.” And all the provisions of the decree have to be examined as against that central purpose.
Felix Frankfurter: But wouldn't that central purpose be satisfied and mitigated by making conditions as to the non-monopolistic use of the Garden rather than also requiring them to get out of the Garden?
Philip Elman: Well, if -- so long as --
Felix Frankfurter: And I'm -- I cannot follow your argument with, I think, full appreciation that you didn't want to close up the Garden as the medium for exhibiton or what are they called, boxing events, but I don't follow you in saying that that evidence that says you take them away from the Garden.
Philip Elman: Well, the reason -- the reason why they are taken out of the Garden is that their entry into the Garden was the combination, it was the combination of these two --
Felix Frankfurter: I understand that.
Philip Elman: -- economic --
Felix Frankfurter: I understand that.
Philip Elman: -- economic entities.
Felix Frankfurter: Judge Ryan did find, but I think one can take over judicial notice of. That at the time the combination was entered into, people rightly thought it was not a combination within the Sherman law.
Philip Elman: I -- I'm not sure I understand that, Your Honor.
Felix Frankfurter: At the inception of the combination, I should think it was rather the accepted notion that boxing was not within the Sherman law.
Philip Elman: 1949, Your Honor?
Felix Frankfurter: What?
Philip Elman: This was 1949. The Toolson case -- Toolson --
Felix Frankfurter: This -- this Court decide that on the 1954.
Philip Elman: The Toolson case -- the Toolson case was 1953 for one thing. For another --
Felix Frankfurter: But before you had (Voice Overlap)
Philip Elman: -- for another --
Felix Frankfurter: (Inaudible) decision and Justice Holmes' decision.
Philip Elman: Which was a baseball decision.
Felix Frankfurter: Well, I know, but --
Philip Elman: I hope I don't have to reargue --
Felix Frankfurter: (Voice Overlap) --
Philip Elman: -- the boxing case that was [Laughs] before Your Honor's (Inaudible)
Felix Frankfurter: Yes, I know it was baseball, but I think it required refinement to differentiate baseball from boxing as within the Sherman law. That required a good deal of scrutiny whatever effect of the (Voice Overlap) --
Philip Elman: Well, there may -- there may very well have been some people who thought that the -- the boxing contest itself was not trade or commerce, but I can hardly subscribe to the view, Your Honor, that -- that any responsible lawyer actually thought that a scheme for the exclusive acquisition of television motion picture rights and all that was -- was completely immune from that Sherman Act.
Felix Frankfurter: But that's a very different story as I tried to indicate in what I said in this case when would it be affirmed. That's a different story.
Philip Elman: I -- I agree it's a different story. And the story -- the story that I'm trying to present here is that the answer to your question as to the dissolution of this combination really rests -- it has two aspects, one, the facts and two, the law. So far as the law is concerned, there is really no problem. This Court has said, we quote on page 45 of our brief from the Crescent Amusement case, “The dissolution of a combination will be ordered where the creation of the combination is itself a violation.”
Felix Frankfurter: Well, I mean --
Philip Elman: I could also cite the -- the Paramount case, the -- and other cases that are -- that are familiar to the -- the Court.
Felix Frankfurter: My point is -- may I put my point to you, Mr. --
Philip Elman: Certainly.
Felix Frankfurter: Because it seems to me important in determining the scope and the validity, the propriety of a drastic decree. To me, it makes all the difference in the world what kind of a decree is entered by a chancellor if people broadly speaking with I hope and violate the law, rather than a violation is retrospectively found which, I respect, is a violation because he protects all chancellors, but it makes all the difference in the world what kind of a decree you impose on people if would I hope you to violate the law as against having been made a bad mistake and guessing it as to what this Court will do.
Philip Elman: Well, Your Honor, thereto, I -- I must express a caveat from our point of view. From our point of view, the function of an antitrust decree is not punitive, it's not to punish them. If it were punitive, then you'd consider the question of willfulness and moral culpability. The function of an antitrust decree is prophylactic, it's to prevent this thing from happening again.
Felix Frankfurter: But --
Philip Elman: And then it make -- from that point of view, it makes no difference what they thought.
Felix Frankfurter: But prophylaxis has something to do with the kind of -- with the state of health on the person against whom you have applied.
Philip Elman: And the state of health that Judge -- Judge Ryan found here on adequate evidence was that there was an illegal monopoly, a monopoly which was created by the merger of these two groups. And so long as those two groups continued to be one, you could have no competition between them.
Felix Frankfurter: Well, you could by the conditions that he imposed as to the --
Philip Elman: No, sir.
Felix Frankfurter: -- the limitation of the number of exhibitions and the other controls.
Philip Elman: You -- you -- all you -- all you --
Felix Frankfurter: He himself could it suicide, didn't he?
Philip Elman: He -- he did not say this --
Felix Frankfurter: He called it suicide.
Philip Elman: No, he didn't. He was --
Felix Frankfurter: (Voice Overlap) --
Philip Elman: -- talking about dissolution of I.B.C.
Felix Frankfurter: Well --
Philip Elman: He was not talking about the divestiture of their Madison Square Garden stock by Norris and Wirtz. So far --
Felix Frankfurter: Well, I --
Philip Elman: -- as Norris and Wirtz were concerned, what Judge -- what the District Court here considered to be controlling, what we consider to be controlling is that so long as Norris and Wirtz control the Garden, you won't have any -- any real possibility for the reentry of new independent competitors and you won't have any competition as between Norris and Wirtz, the Chicago Stadium and these other -- other mid-western groups on the one hand and the Garden on the other.
Felix Frankfurter: But couldn't --
Philip Elman: And no restraints as to what the Garden should or shouldn't do could -- could accomplish the purpose of getting them the same purpose that would be accomplished by getting them out of the Garden completely.
Felix Frankfurter: But isn't there a difference between taking the grip of control away from people and taking them out altogether?
Philip Elman: Of course, there's a difference. But -- but the only way you could get them out of control was to require them to divest themselves of what made that control possible.
Felix Frankfurter: Or is the divestiture limited to that?
Philip Elman: The divestiture -- the divestiture was quite simple. If -- if the judge is right in thinking that -- that Norris and Wirtz had to be removed from the Garden picture, what he did was certainly the way to do it.
Felix Frankfurter: Yes.
Philip Elman: He required them to resign immediately as office directors and officers. He -- he had them turn over their stock to trustees for the purpose of holding. He gave them five years in which to sell it. And -- and on terms that they, themselves, could -- could require, this is listed on the open market, there was a witness in the case here who said he -- he was ready, able and willing to buy the -- the Madison Square Garden stock open up the Norris and Wirtz owned at the market price, there's no problem as to that. But he -- the judge gave them five years. He gave them an -- an additional two years in the event that they couldn't sell it. Now --
Felix Frankfurter: That dissolved the corporation.
Philip Elman: Now, let's get -- now, let's get --
Felix Frankfurter: I thought --
Philip Elman: -- back to the corporation. No, no. Now, we're --
Felix Frankfurter: All right.
Philip Elman: -- talking about the corporation, we're talking about two different things. The Garden is not being dissolved. The Garden is going to continue to be there and Judge Ryan wants to straightened and make it an -- an independent agent. That's the Garden. Now, the I.B.C.'s are something entirely different. That these two corporations, International Boxing Club of New York and the International Boxing Club of -- of Illinois part -- were recreated. In 1949, immediately after this agreement with Joe Louis. Now, what did -- what did they do as the judge found? He found that they were essentially paperbookkeeping organizations. They -- they serve no useful purpose except to serve as the device for funneling profits as between the Chicago group and the New York group. He found that they have nominal assets, no assets. Now, his initial reaction to the proposal for dissolution of the I.B.C. was -- he was requiring to commit Harry Caray, that's what he said. That's what he said on May 20th. On June -- on June 20th -- on May 29th, record page 821 after he had heard some evidences to what the I.B.C.'s were doing and what the function they serve, he said, “Well, he's -- I'm reluctantly heading in the direction of dissolution,” that's on page 821. On June 28th, he engages in the colluqoy with Mr. Elkins, one of the trial counsel for the Government. Mr. Elkins says as far as the Government is concerned, the dissolution of the I.B.C.'s is not a substantial part of the --of the Government's remedy. They don't particularly care about it. The -- the main reason for asking the dissolution of these I.B.C.s was to service as a convenient way of -- of eliminating these contingent exclusive contracts that I.B.C. had entered into with the -- with the competitors --
Tom C. Clark: (Inaudible)
Philip Elman: I beg your pardon.
Tom C. Clark: (Inaudible)
Philip Elman: No, those are -- they're enjoined and they're declared invalid. Now --
Tom C. Clark: (Inaudible)
Philip Elman: Well, that's -- that's why it's very difficult, from the Government's point of view, to see what the shooting is about because as Judge Ryan said and Mr. General Royall has repeated here, there's nothing in this decree that prevents the parties from forming new corporations tomorrow. One called International Boxing Club Madison Square Garden, International Boxing Club of Chicago Stadium. Those corporations could continue to perform the function of -- of promoting the bouts, making the contracts to the boxers and so on. That -- that function continues -- will certainly be continued as to nonchampionship fights and as to these two --
Tom C. Clark: (Inaudible)
Philip Elman: Pardon?
Tom C. Clark: -- down by the restrictions and limitations that he put into decree with reference to (Inaudible)
Philip Elman: Oh, yes, yes. To the extent of defendant's control these new corporations are, of course, be found by them.But consider this as -- as a separate independent provision of the decree, the dissolution of these paper organizations is really just a paper act.
Felix Frankfurter: Well, why do --
Philip Elman: And --
Felix Frankfurter: -- why should equity do a useless thing if let's say they --
Philip Elman: Well, it's not useless.
Felix Frankfurter: -- substitute -- well, then, if -- what is the use?
Philip Elman: The use?
Felix Frankfurter: If the next day, they can have other paper -- issue a paper.
Philip Elman: Well, the useful purpose -- the -- in the first place, the reason why they were dissolved, ordered dissolved by the -- by the judge is a reason which -- which has a -- a sound legal basis. These were instrumentalities created for the purpose of effectuating the conspiracy. And -- and it's certainly abundant law, which I need not cite to Your Honors, as to the adequacy and appropriateness of -- of eliminating the devices for carrying -- for carrying out conspiracy.
Felix Frankfurter: Not if you can substitute. Not if you can produce an identic replica the next (Voice Overlap) --
Philip Elman: Well, that -- that goes only to the claim that this is harsh and drastic. The -- it seems to us that the burden of -- of showing that this provision of the decree should be eliminated, rest upon the defendant who has been found to have violated the law and who says this decree really goes much further than necessary. It seems to what it all adds up to is this doesn't amount to very much, it doesn't hurt them and perhaps it doesn't serve very much of a purpose. Now, we think it serves a -- a useful purpose in that it's a kind of a shorthand way of wiping out all of these unexecuted contract arrangements which are -- which were declared illegal in the -- in the other portion of the decree. So that you can now start from scratch.He -- the judge is wiping the slate clean and saying, “Well, let's -- let's eliminate these corporations.” That seems to be perfectly reasonable proper and -- and it's hard to see who's hurt by it.
Felix Frankfurter: But when you say the decree is harsh --
Philip Elman: I don't.
Felix Frankfurter: Did you say it was harsh?
Philip Elman: I didn't say it was harsh.
Felix Frankfurter: I mean, it bares on the fact that it just doesn't rank they were on.
Philip Elman: Well, that was his -- that was his first reaction when he read it.
Felix Frankfurter: Well, even --
Philip Elman: That -- that's --
Felix Frankfurter: -- he wants to stay, even when it came to his stay, he took into account that these were unusual and unprecedented provisions, isn't that true?
Philip Elman: Well, when it came to the -- when it came to the question of states, it's true that Judge Ryan said he wanted this -- this decree to be presented to this Court before it was made effective which is certainly justifiable.
Felix Frankfurter: Yes, but do you --
Philip Elman: But it -- it's a big jump to go from that to say that he conceded that this -- he didn't -- he certainly didn't say at the time he entered the decree that there was anything harsh or drastic or punitive about it.
Felix Frankfurter: I didn't say he said that. I said he said these were unprecedented provisions.
Philip Elman: Well --
Felix Frankfurter: Did he said that --
Philip Elman: I -- I don't think --
Felix Frankfurter: -- to stay.
Philip Elman: I don't think --
Felix Frankfurter: (Voice Overlap) --
Philip Elman: -- he was referring to the dissolution.
Felix Frankfurter: Page 905.
Philip Elman: I think -- I don't think -- yes, I think he was referring to his own -- his own proposal for compulsory leasing of the arenas. Now --
Felix Frankfurter: As an example, he gave that.
Philip Elman: Yes, now, I think that's what he was thinking. If that was the one that he brought in to the case --
Felix Frankfurter: (Voice Overlap) --
Philip Elman: -- it is true there are no --
Felix Frankfurter: -- principles of law which we are -- there are a number of principle of law which we are applying here for the first time.
Philip Elman: Well, it's a relevant -- there was the argument of irrelevant market. And at that time, it was -- the -- the law was somewhat uncertain in view of the division in the Court and so on. There was -- there was -- a district judge in that situation would naturally want this Court to pass on his decree before putting in to effect. But I don't think that there's anything in that that -- that supports the -- the suggestion that after he had gone through this process of weighing and pondering and deliberating of it, that at that time, he thought he was doing something that went beyond the necessities of the situation and --
Tom C. Clark: I don't want to take much of your time. I want you to tell us in few words, what are those provisions in the decree (Inaudible)
Philip Elman: Yes, well, there are five -- there are five phases of the decree.
Tom C. Clark: One is dissolution (Inaudible)
Philip Elman: One is dissolution of the I.B.C. I think I've said all I can say on that.
Tom C. Clark: The divestiture.
Philip Elman: Divestiture, and I think that's been covered. There's compulsory leasing of the stadium, the Madison Square Garden and the Chicago Stadium.
Tom C. Clark: (Inaudible)
Philip Elman: Well, that -- that provision in -- is -- as I say, is drafted by the defendants and it says -- it says, “Where -- where an independent promoter comes to the Garden on a night which is otherwise available and asked that he read it, if there's any disagreement as to what the reasonable terms of the rental, the Court will resolve that disagreement.” Now, that was there proposal and it seems difficult to understand why we should now object to it.
Tom C. Clark: What --
Charles E. Whittaker: What -- what else could they do (Inaudible)
Philip Elman: I beg your pardon, sir?
Charles E. Whittaker: What else could they do in that respect?
Philip Elman: Well --
Charles E. Whittaker: (Inaudible) enjoin them from using the (Inaudible) from using the (Inaudible)
Philip Elman: Well, the judge -- the judge had indicated that he wouldn't go for that. The Government had proposed that -- that the defendants, in effect, be put out of the business of promoting championship boxing permanently. And the judge said that that was too -- that was too extreme. He didn't think it was necessary to do that. And he -- he thought he would go along with the defendants' proposal that they remain in the business of promoting championship.
Charles E. Whittaker: (Inaudible) right the fact of the judgment and go for it, the defendants came in and said, “Oh well we want you to and here's the order letter.” Is that what you mean?
Philip Elman: The defendants had originally proposed that they be limited to two championship fights each --
Charles E. Whittaker: Yes.
Philip Elman: -- per year.
Charles E. Whittaker: Yes.
Philip Elman: The judge said to the Government, “I'm going to approve that proposal of the defendants and I'm not going to approve your proposal that they be barred from -- from the championship boxing.” He also said to the -- to the party after he had heard this testimony from Mr. (Inaudible) about the need for giving the independent promoters a break and letting them have an opportunity to get into the Garden, he said, “I think, I -- he said, “I -- I -- it seems to me,” he said, “these cases on the licensing of patents at reasonable royalties give us -- are analogous here and I think I've got the power to direct them to enter into these leasing arrangements with independent promoters”. Now at that stage, the defendants, far from objecting to his idea of compulsory leasing, embrace their proposal. They submitted to -- submitted that proposal as to compulsory leasing -- leasing in their proposed decree. That's on page 61 of the record, Your Honor, you will find that page.
Speaker: Was there -- was there a full text to the decree, proposed decrees submitted by each side?
Philip Elman: Yes, they were -- they were --
Speaker: (Inaudible)
Philip Elman: The -- the Government submitted its proposal as to relief April 8th, 1957.
Speaker: Is it printed?
Philip Elman: That's in their printed record Volume 2, page 602. That provided through divestiture within six months, permanent injunction against championship contest, dissolution, no provision is compulsory leasing and so on. The defendants submitted theirs two weeks later on April 22nd.
Charles E. Whittaker: And that's in --
Philip Elman: That's R-608. And the -- the proposal that I'm referring to, Mr. Justice Whittaker, they submitted -- this was their proposed judgment as modified on May 29th, 1957. It's in the record at 618, begins at 618 and number 616. My -- my notes say 618. And the compulsory leasing provision is on page 621. Now, that's divestiture dissolution compulsory leasing. The limitation -- the fourth of the five aspects of the relief is a limitation on promotion of championship bouts to two a year. That's -- then its proposal, they said that that's adequate, certainly no contests for that.Now, the final point which they make is the provision which bans the exclusive contracts with boxers and the provision which bans the exclusive leasing of stadia extends not only the championship fights but also applies to all fights. Now, why did Judge Ryan make it as broad as that? He gives us his reasons on page 896 of the record in his opinion. He says, “The relief here must be broader than the championship field because the evil to be remedied is broader by terminating all exclusive contracts and leases, then joining them in the future, the way will be open for those who wish and have the financial ability and otherwise meet local and state requirements to enter into the promotion of championship boxing contest.” In other words --
Speaker: (Inaudible)
Philip Elman: No, it was -- it was much milder. The Government proposed divestiture in six months. It -- it proposed -- the other major feature of the Government's proposal was that the defendants be completely removed from promotion of championship boxing. Now, the -- the judge substantially modified the divestiture provision as -- in terms of the time. He cut down the ban on their promotion to two a year. Now, the -- the finding was that they're only between 9 to 13 championship fights a year. So he allowed them to stay in -- as to four within a year which still gives them a substantial piece of the business. And he wanted to keep them in. He didn't want to drive them out of this. He -- he recognized that once competition was -- was restored, their -- their capital, their know-how and so on could be put to good use. Now, that -- that -- it's -- now, summing it all up, it seems to us that this is essentially a fact case. The -- it's -- it's governed by familiar principles which have been declared as to the respect to be attached to the findings of fact, respect to be attached to the exercise of judgment made by the man who devoted months to considering the problems that Your Honors have had presented to you in this -- in this afternoon, who had this record. He had more than the printed record. He had -- he had ample time and -- and resources to go over the case. We think that what he did here was consistent with the -- with the standard that's applied in to trust cases. You got the evils. The -- the -- its function is not merely to remove the evils but to restore and create condition which will prevent recurrence of those evils.
Earl Warren: Mr. Royall.
Kenneth C. Royall: May it please the Court. I'm not allowed to talk about burden of proof and what we've got to show -- and truth about it is that the judge's findings, and we speak of them generically, you're likely to forget the fact that the great majority have more conclusions from basic facts.And the judge himself said the basic facts were not in dispute. And what he meant by that necessarily were the facts that I stated to you in my argument which they have not yet challenged, the basic facts are not in dispute. Now, it's difficult in the case like this for counsel to -- not to make some mistakes in statements of fact. And when I call attention to a few that had been made by Mr. Elman, and there is no sense, the design is any reflection on it. But some of them are pretty serious. I'll just to call attention to one or two of them. He argued considerably about the fact that we had proposed this compulsory leasing. The circumstances are that -- and I'll read from our proposal and made in late in the hearing, the defendants --
Earl Warren: What date is this?
Kenneth C. Royall: This is in May.
Earl Warren: May 20 --
Kenneth C. Royall: May what? 22nd.
Speaker: Where is this?
Kenneth C. Royall: It's on page 616. This is a rather serious error because he based to get this argument on. “The defendants pursuant to the suggestion of the Court respectfully submit without prejudice to their rights the following modification of the form of judgment suggested by them.” That's where it came in, this compulsory leasing. That's a rather far cry from saying that it came at the suggestion of the defendants. Now, there are some other things that --
Hugo L. Black: Can you point in the record (Inaudible) in the record?
Kenneth C. Royall: Well, I don't know, sir.
Hugo L. Black: If it's not (Inaudible)
Kenneth C. Royall: I'm not sure there's any. We can find this. I'm sure.
Hugo L. Black: (Inaudible)
Kenneth C. Royall: Now --
Felix Frankfurter: (Inaudible)
Hugo L. Black: (Inaudible)
Kenneth C. Royall: It's in the minutes, I know but -- but I'll find --
Felix Frankfurter: That's in 338.
Kenneth C. Royall: 338. Now, the -- another situation is -- in some of the beginning matters, you said the tournament of champions was in -- had vast resources, the record shows exactly the contrary.
Earl Warren: Well, in general, is that the only difference of opinion between you and Mr. Elman about this matter? That -- that -- in this -- in these defendants' suggested modifications you said without prejudice to their rights, that's the only difference, otherwise -- otherwise you agree as to what happened.
Kenneth C. Royall: Yes, I agree that it happened but he said we suggested.
Earl Warren: Yes, I -- I --
Kenneth C. Royall: We did not suggest it.
Earl Warren: I -- I say (Voice Overlap) --
Kenneth C. Royall: The judge had suggested it.
Earl Warren: Yes.
Kenneth C. Royall: We were merely implementing what the judge asked us to do.
Earl Warren: Yes.
Kenneth C. Royall: That is the only the difference, yes, sir. I'm not -- now, he spoke of -- of exclusive contract about a French transaction. These are minor illustrations. That was on the ground of -- the dispute was whether to be -- the fact would be here or in France, nothing to do with any other exclusive feature. He stated inadvertently that the word “drastic” was stated by the judge early in the session. Well, as a matter of fact, the statement by the judge was on the -- after the decree when we were discussing the judgment. He said, “I have directed some very drastic steps,” that's on page 904. So that was the opinion of the judge even after the decree was made. And I will call attention to the fact that the judge himself said he wanted this matter of review considered by this Court because he thought that it was -- they were unusual and drastic provisions. The -- we'll find that -- he -- he said the -- the dissolution, and I know he was -- thought he was entirely correct, originated later in the hearing. It was proposed by the Government in April of 1947. Now, Your Honor, the -- I don't want to lightly dismiss this matter of market. I'm just going to say a word about it. They can use special and unique. But the facts are not denied, the facts I presented this morning, the facts set forth in our brief and that is just a gradation and not one that is a difference in kind. There was no denial in his argument, at least no --
Earl Warren: Now, on that, generally, are you -- are you stating the facts as you read them or are you stating the findings of the Court?
Kenneth C. Royall: Well, I'm stating the -- the facts as undisputed as to basic facts.
Earl Warren: Now, what was the finding of the Court on that if any?
Kenneth C. Royall: On which question, sir?
Earl Warren: On the one you just told us about.
Kenneth C. Royall: Well, the finding of the Court, as I said -- this is -- this finding was that it was special and unique. And I said that as a conclusion and not a factual -- not a basic factual finding. I stated at the beginning that the judge made a number of findings which are conclusions from basic facts. As to those, they are to be considered as conclusions as the Court has said time and again, their inferences. Now, the -- we were -- the judge has said also that -- in -- at the time he rendered his decree or approximately that time, that in his opinion, we had -- had committed no more wrong and that a majority of the people thought that what we did was entirely all right. “It was not prohibited” was his words. And that is a consideration which this Court, I know, will have in mind in -- in granting what the Court himself says as a drastic remedy.
Felix Frankfurter: Is that in his findings of fact or conclusion? Where is that, Mr. Royall?
Kenneth C. Royall: We cited it in the brief.
Felix Frankfurter: All right, don't -- don't take your (Voice Overlap) --
Kenneth C. Royall: It's in the brief, sir.
Felix Frankfurter: All right.
Kenneth C. Royall: We cite that.
Speaker: Am I right in thinking that of the various items that you argued about are the one that (Inaudible) divestiture one?
Kenneth C. Royall: I think that the divestiture one is the most serious. I think the compulsory leasing will so encumber and complicated. The orderly continuity that all boxing arrangements must held that it also is very limited. Now, I think the divorcement is a totally unnecessary thing which a judge in effect not in the fact that he has found it to be because he suggested himself that we reorganize the same corporation, the I.B.C. of Madison Square Garden.
Speaker: Dissolution you mean?
Kenneth C. Royall: Dissolution, I mean, dissolution. I beg your pardon, sir. I misspoke myself.
Speaker: Who own the stock of (Inaudible)
Kenneth C. Royall: Owned by the Garden. Well, no, it was not. It was owned -- it was owned by the -- eventually, it changed two or three times.
Speaker: What was (Inaudible)
Kenneth C. Royall: At the time of the decree, it was owned by the Garden, is that right? Owned entirely by the Garden.
Speaker: (Inaudible)
Kenneth C. Royall: What?
Speaker: Chief Justice.
Kenneth C. Royall: There -- I.B.C. of New York was owned by the Garden. The I.B.C. of Illinois was owned by the Stadium.
Speaker: (Inaudible)
Kenneth C. Royall: Oh, New York I.B.C.
Speaker: New York I.B.C.
Kenneth C. Royall: That's right, sir. Well, sir --
Speaker: (Inaudible)
Kenneth C. Royall: No, sir, they will not be control.
Charles E. Whittaker: Would there be a market or stock of the I.B.C.'s to (Inaudible)
Kenneth C. Royall: We -- we don't know, sir. That was one of the things in desperation. We suggested to the Court, as I said this morning so -- at -- at public auction. However, I do not think that would be necessary that I come back to this one thing and conclude. The -- what we -- what we feel is, to take in into consideration, the admitted good faith in these men in doing what they said, taking into account that the judge himself says and most people thought it was not prohibited, taking into account the fact that they had put a great deal of money into this Garden long before, and his this -- this figure of $50,000 is not correct if you consider the -- the connections that they had which are later in the record. If you consider those matters and if you do three things that their exclusive contracts with boxers will be prohibited. Second, the exclusive contracts with stadia be prohibited. So that they just have to work in their own house and a limitation on the number of championship fights. You will hurt them but you will permit them to continue and permit them to cover the country with the boxing shows that we believe are good and certainly they are immensely popular and yet leave plenty of room for as much competition as can possibly come.
Hugo L. Black: Mr. Royall, your associate looked and nodded and said you -- you can refer me on the page of that reference. 338, I find nothing with reference (Voice Overlap) --
Kenneth C. Royall: What?
Felix Frankfurter: Stenographic minutes 338.
Hugo L. Black: Three what?
Felix Frankfurter: Stenographic minutes.
Hugo L. Black: Oh, stenographic.
Kenneth C. Royall: Yes, it's in -- it's in the record.
Hugo L. Black: (Voice Overlap) it's not in there, right in the minute record.
Kenneth C. Royall: Yes -- yes it's in there, down on the page (Voice Overlap) --
Hugo L. Black: In a different page, a different number actually.
Felix Frankfurter: (Inaudible)
Kenneth C. Royall: If -- if it would be --
Hugo L. Black: I can't find it.
Earl Warren: Mr. Elman, do you where --
Philip Elman: Page 738 of (Voice Overlap) --
Hugo L. Black: 738.
Kenneth C. Royall: 738.
Earl Warren: 738. Thank you.
Kenneth C. Royall: I beg your pardon.
Hugo L. Black: It's all right. It's my fault.